         Case 8:20-cv-01956-PJM Document 43 Filed 09/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 HOUSING RIGHTS INITIATIVE, et al.

                   Plaintiffs,

        v.                                      Civil Action No. 20-cv-01956-PJM

 BOZZUTO MANAGEMENT
 COMPANY, et al.

                   Defendants.


   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE OF PLAINTIFFS’
   CLAIMS AGAINST DEFENDANT FAIRFIELD RESIDENTIAL COMPANY LLC
                                           .
     The Plaintiffs, Housing Rights Initiative and Neuhtah Opiotennione, through their

undersigned counsel, hereby dismiss all claims against Defendant Fairfield Residential

Company LLC in the above-captioned action with prejudice, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i).

Dated: September 23, 2020

                                      Respectfully submitted,

                                      /s/___Matthew Handley_________________________
                                      Matthew K. Handley (Bar No. 18636)
                                      Rachel Nadas *
                                      HANDLEY FARAH & ANDERSON PLLC
                                      777 6th Street, NW, 11th Floor
                                      Washington, DC 20001
                                      Tel: (202) 559-2411
                                      mhandley@hfajustice.com
                                      rnadas@hfajustice.com

                                      Peter Romer-Friedman (Bar No. 21431)
                                      GUPTA WESSLER PLLC
                                      1900 L Street, NW, Suite 312
                                      Washington, DC 20036
                                      Tel: (202) 888-1741
Case 8:20-cv-01956-PJM Document 43 Filed 09/23/20 Page 2 of 2



                        peter@gutawessler.com


                        Attorney for Plaintiffs
                        Housing Rights Initiative and
                        Neuhtah Opiotennione

                        * pro hac vice forthcoming




                              2
